OPINION — AG — ** INTOXICATING LIQUORS — SALES — CLASS ** A NON RESIDENT SELLER LICENSED BY THE ALCOHOLIC BEVERAGE CONTROL BOARD MUST SELL ITS PRODUCT TO ALL LICENSED CLASS B WHOLESALERS IN THIS STATE WHETHER ITS PRODUCT IS DESTINED SOLELY FOR SALE TO MILITARY INSTALLATIONS WITHIN THE BOUNDARIES OF THE STATE OF OKLAHOMA OR NOT. FURTHER, IN ACCORDANCE WITH THE ALCOHOLIC BEVERAGE CONTROL BOARD MUST ENFORCE 37 Ohio St. 533 [37-533] AS IT RELATES TO ANY SUCH NON RESIDENT SELLERS. (OUT OF STATE, BEER, MILITARY BASE, BREWER) CITE: 37 Ohio St. 533 [37-533], ARTICLE XXVII, SECTION 3, 37 Ohio St. 514 [37-514], 37 Ohio St. 521 [37-521], 37 Ohio St. 524 [37-524] (KENNETH L. DELASHAW JR)